PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,083,763
Issue Date 10 Aug 2021
Application No. 16/604,213
Filing or 371(c) Date: 10 Oct 2019
Attorney Docket No. ZSPC2

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION TO THE DIRECTOR UNDER 37 C.F.R. 3.81(b), April 25, 2022, which requests the Office correct the second assignee’s name by way of a certificate of correction.  

The petition under 37 CFR 3.81(b) GRANTED. 

Petitioner requests the Office correct a typographical error in the name of the second assignee. An assignment to Jinhua Shouxiangu Pharmaceutical Co. Ltd was recorded at Reel/Frame 056530/0160 on June 14, 2021. However, there was a typographical error in the second assignee’s name in the assignee field of the Fee(s) Transmittal form PTOL-85(b) at the time of payment of the issue fee. “Jinhua Shouxiangu Phamaceutical Co. Ltd” was listed, instead of “Jinhua Shouxiangu Pharmaceutical Co. Ltd”. As a result, “Jihnua Shouxiangu Phamaceutical Co. Ltd” was listed as the second assignee on the front page of U.S. Patent No. 11,083,763, which issued on August 10, 2021. Petitioner requests that a certificate of correction be issued to reflect the correct name of the second assignee on the front page of the Letters Patent.   

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in 
§ 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter


 In other words, the request under 37 CFR 3.81(b) will be granted when: 

	(1) 	a request under 37 CFR 3.81 and the fee set forth in 37 CFR 1.17(i) are filed,
	(2) 	the assignment was submitted for recordation prior to issuance of the patent, and
(3) 	a request for a certificate of correction and the fee set forth in 37 CFR 1.20(a) are submitted.  
	
Petitioner has met the requirements set forth above.  Therefore, the request is granted.	

After the mailing of this decision, the application will be referred to Certificates of Correction Branch for issuance of the requested certificate of correction. The second assignee is “Jinhua Shouxiangu Pharmaceutical Co. Ltd”.

Telephone inquiries regarding this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET